UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1901


DONDRILL G. WHITE,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security
Administration,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00451-RBS-LRL)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dondrill G. White, Appellant Pro Se.   Kent Pendleton Porter,
Assistant  United  States  Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dondrill G. White appeals the district court’s order

accepting     the   recommendation    of   the   magistrate       judge    and

dismissing his complaint as untimely filed.               We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             White v. Colvin,

No. 2:12-cv-00451-RBS-LRL (E.D. Va. June 7, 2013).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2